Citation Nr: 1216812	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO. 08-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial, compensable disability rating for pleural plaques, claimed as asbestos-related chronic obstructive pulmonary disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service from January 1955 until December 1958. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection and a noncompensable rating for pleural plaques, claimed as asbestos-related chronic obstructive pulmonary disease, effective August 16, 2007. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected pleural plaques warrant a compensable disability rating. In the January 2008 rating decision, VA conceded that the Veteran had been exposed to asbestos in service through his work in the boiler room on his ship and rated his disability as analogous to asbestosis under Diagnostic Code 6833.

Prior to his current claim, the Veteran had a 40 year history of smoking two packs a day, as noted in a May 2003 VA medical record. The Veteran's history also includes treatment for non-service-connected cancer of the uvula, as noted in a December 2006 VA medical record.

In a December 2007 VA examination, a VA examiner found the Veteran to have pleural plaques consistent with asbestos exposure, but found the Veteran to not have asbestosis at that time.

Subsequent VA medical records and private medical records, however, have documented findings of asbestosis. For example, in a July 2008 record from Inlet Cardiopulmonary Associates, a medical provider found the Veteran to have evidence of asbestos disease and exposure. In an April 10, 2009 VA medical record, the VA medical provider diagnosed the Veteran with asbestosis with pleural plaque. 

The Veteran received another VA examination in January 2010. The VA examiner found the x-ray to show no acute intrathoracic process and evidence of prior asbestos exposure. The examiner found the Veteran to have pleural plaques consistent with prior asbestos exposure. The examiner also found that the emphysema was much more likely than not related to smoking. The examiner opined that emphysema was not typically a sequellae of asbestos exposure.

The Board finds that the evidence of record does not appear to accurately identify the precise nature and severity of the Veteran's service-connected pleural plaque disability.  The Board also finds the record to be unclear as to the extent that the Veteran may have respiratory symptoms attributable to his nonservice-connected emphysema or any other nonservice-connected respiratory disorder. 

The Board further notes that the last respiratory measurement made in connection with the current claim was the April 2009 findings from the Waccamaw Community Hospital and that none of medical providers of record that noted respiratory measurements distinguished between the effects of the service-connected disability and the nonservice-connected respiratory disorders. As such, the Board finds that a new VA examination is necessary to (1) clarify the Veteran's current diagnoses; (2) distinguish between the symptoms associated with the service-connected pleural plaques and any nonservice-connected respiratory disorder(s); and (3) determine the current severity of the Veteran's service-connected disability.

If the examiner is unable to make such a distinction between the symptoms of the service-connected disability and any nonservice-connected respiratory disorders, all respiratory impairment should be presumed to be due to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998)(where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected one, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

In a September 2007 VA Form 21-4142, the Veteran reported receiving treatment from the Northport VA medical center (VAMC) in Northport, New York. Although the Veteran appears to have submitted some medical records from that facility, the record does not indicate whether all the VA medical records from that facility have been obtained and associated with the claims file. The Board also notes that the last VA medical records associated with the claims file were from January 2010 (from the Ralph H. Johnson VAMC in Charleston, South Carolina). The RO/AMC should obtain and associate with the claims file all outstanding VA medical records relating to the Veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from January 2010 to the present from the VAMC in Charleston, South Carolina, and any unassociated VA medical records from the VAMC in Northport, New York. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate examination by a pulmonary specialist to identify the nature and severity of current respiratory symptoms associated with the Veteran's service-connected pleural plaques. 

Based on examination findings, including if appropriate CT scans, x-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Identify the Veteran's current respiratory disorder(s).

The examiner shall specifically comment on whether the Veteran has a diagnosis of asbestosis or other respiratory disorder that should be considered to be part of the Veteran's service-connected pleural plaques. 

b)  Determine what are the present symptoms and manifestations attributable to the Veteran's service-connected pleural plaques. 

The examiner should also provide a complete pulmonary function test (PFT) study and include measurements of forced vital capacity (FVC) and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) (SB), and/or maximum exercise capacity oxygen consumption with cardiorespiratory limitation.  The examiner should also determine if the Veteran has cor pulmonale or pulmonary hypertension, and identify whether he requires outpatient oxygen therapy.

To the extent possible, the examiner should attempt to distinguish between the respiratory impairment due to the service-connected pleural plaques and that due to all other nonservice-connected respiratory disorders. 

The examiner is also reminded that if a factual distinction between the service-connected pleural plaques and the nonservice-connected respiratory disorder(s) cannot be made as a medical matter, then under applicable law all symptomatology will be presumed to be due to the service-connected disability.
      
For purposes of the opinion being sought, the examiner should specifically consider the following:

(1)  any VA medical records, including the April 10, 2009 VA medical record noting a diagnosis of asbestosis with pleural plaque;

(2)  private medical records, including the July 2008 record from Inlet Cardiopulmonary Associates where a medical provider found the Veteran to have evidence of asbestos disease and exposure;

(3) the report of the December 2007 VA examination wherein the VA examiner found the Veteran to have pleural plaques consistent with asbestos exposure, but not to have asbestosis;

(4) the report of the January 2010 VA examination wherein the VA examiner found the Veteran to have pleural plaques consistent with prior asbestos exposure and emphysema related to his smoking history;  

      (5) any medical treatise evidence of record; and

(6) any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


